Citation Nr: 0636793	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-26 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for left knee 
condition, secondary to right knee condition.

2.  Entitlement to service connection for lower back 
condition secondary to right knee condition.

3.  Entitlement to an increased rating for internal 
derangement of the right knee, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to September 
1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied the veteran's claims of 
entitlement to service connection for a left knee condition 
and a back condition, as well as the veteran's claim of 
entitlement to an increased rating for internal derangement, 
right knee, currently rated 10 percent disabling  The veteran 
perfected a timely appeal of these determinations to the 
Board.  The matter has since been transferred to the RO in 
Togus, Maine.

In September 2006, the veteran appeared and offered testimony 
in support of her claim before the undersigned member of the 
Board by video in Togus, Maine.  The veteran's testimony on 
that occasion has been transcribed and associated with her 
claim's file.

The Board notes that the veteran has submitted new evidence 
that has not yet been considered by the RO, but that the 
veteran waived initial RO consideration of this evidence 
under oath at her hearing before the Board.  Accordingly, the 
Board may consider such evidence in rendering a final 
decision.  See 38 C.F.R. § 20.1304(c).





FINDINGS OF FACT

1.  The evidence regarding whether the veteran's left knee 
condition is the result of her service connected right knee 
disability is in equipoise.

2.  The evidence regarding whether the veteran's lower back 
condition is the result of her service connected right knee 
disability is in equipoise.

3.  The veteran suffers from instability of the right knee 
that more nearly approximates slight instability than 
moderate instability.


CONCLUSION OF LAW

1.  A left knee condition is proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).

A lower back condition is proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).

3.  The criteria for a rating in excess of 10 percent for 
internal derangement of the right knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 
4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of an 
April 2004 letter from the AOJ to the veteran, which informed 
her of what evidence was required to substantiate her claim 
and of her and the VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit any relevant 
evidence and/or information in her possession to the AOJ.

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  In light of the 
favorable decisions of the Board below with respect to the 
veteran's service connection claims, and in light of the fact 
that the Board finds a preponderance of the evidence to weigh 
against the veterans' increased rating claim, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, post-service medical treatment records, 
several VA examinations, a letter from the veteran's private 
chiropractor, the veteran's testimony before the Board, and 
written statements by the veteran and her representative.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.

II.  Service Connection

The veteran argues that she is entitled to service connection 
for a left knee condition and a lower back condition.  
Specifically, the veteran argues that both conditions are 
secondary to her service-connected right knee condition.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.310(a).  Furthermore, a disability which is aggravated by 
a service-connected disability may be service-connected to 
the degree that the aggravation is shown.  Allen v. Brown, 7 
Vet. App. 439 (1995).

In the instant case, the veteran has current diagnoses of 
medial compartmental degenerative arthritis of the left knee 
joint and chronic lumbosacral sprain.  Also, she is service 
connected for her right knee condition.  However, the 
evidence is conflicting as to whether her current left knee 
and back conditions are due to her right knee condition.

On VA examination in March 2003, the examiner opined that it 
was not likely that the veteran's left knee condition was 
secondary to the right knee condition, but rather appeared 
more to be degenerative joint disease of the left knee.  The 
examiner also opined that the veteran's low back strain was 
not likely secondary to the veteran's right knee problem.

On examination in June 2003, a VA examiner opined that it was 
more probable than not that the additional structural 
symptoms related to the left knee and lower back were related 
to the right knee disability, as a result of structural 
overload.

On VA examination in March 2005, the examiner opined that it 
was less likely than not that the current problems involved 
with the veteran's left knee joint were caused or aggravated 
by her service-related right knee problems.  The examiner 
also opined that the veteran's current complaints of lower 
back discomfort were less likely than not to have been 
aggravated by the resultant injury to her right knee joint.

Finally, in a letter dated in June 2006, the veteran's 
private chiropractor expressed the opinion that the veteran's 
right knee condition was directly related to both the 
veteran's low back problems and her left knee problems.

In light of the above, the Board finds that the medical 
evidence in these matters does not distinctly weigh either 
for or against the veteran's claims of secondary service 
connection.  As this is the case, the Board determines that 
the evidence is in equipoise.  Therefore, affording the 
veteran the benefit of the doubt, the Board finds that the 
veteran's lower back condition and left knee condition are 
both proximately due to the veteran's service connected right 
knee disability.  Accordingly, service connection is 
warranted for a low back condition and a left knee condition.

III.  Increased rating

The veteran argues that she is entitled to a rating in excess 
of 10 percent for internal derangement of the right knee.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The veteran's disability is currently rated under Diagnostic 
Code 5257.  The Board notes that the veteran was assigned a 
separate rating for degenerative arthritis of the right knee 
in a February 2006 rating decision.  Therefore, only her 
right knee symptomatology properly rated under Diagnostic 
Code 5257 is considered here.

Under Diagnostic Code 5257, the following evaluations are 
assignable: slight recurrent subluxation or lateral 
instability, 10 percent; moderate recurrent subluxation or 
lateral instability, 20 percent; and severe recurrent 
subluxation or lateral instability, 30 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

In the instant case, the veteran has complained about 
shifting, locking, and giving way of the right knee, and she 
wears a brace on her right knee.

The veteran had a magnetic resonance imaging on her right 
knee in March 2002.  The MRI revealed: normal appearance to 
the ACL and PCL; some linear signal with the lateral meniscus 
without any surfacing component; more amorphous, no surfacing 
signal present within the medial meniscus; medial and lateral 
collateral stabilizing ligaments were normal; articular 
cartilage appeared well-preserved; there were some small 
patellar spurs and condylar spurs.  The veteran was diagnosed 
as having a signal within menisci, most likely degenerative, 
with intrameniscal tear not able to be excluded entirely.

On VA examination in August 2002, the veteran was noted to 
have: mild effusion of the knee; some quad atrophy; a very 
stable knee examination with anterior/posterior and 
varus/valgus stressing; a negative McMurray's and reverse 
McMurray's; negative Steinmann's test; negative Lachman and 
negative pivot shift; negative posterior drawer; negative 
posterolateral drawer; +1 varus/valgus laxity, which was 
equal and symmetrical to her contralateral side.

On VA examination of the right knee in March 2003, the 
veteran was noted to have a drawer sign less than 5 mm on the 
right and left, McMurray's sign negative bilaterally, mild 
crepitus, no locking pain or joint effusion, and no recurrent 
subluxation could be reproduced by the examiner.

On examination by a VA physician in June 2003, the veteran 
was found to have moderate patellofemoral crepitation and 
patellofemoral compression tenderness, with lateral 
instability noted in the knee.

On VA examination in March 2005, although no tests for 
stability were noted on physical examination, the examiner 
opined that the veteran experienced instability in the right 
knee joint greater than that of two years prior.

Finally, VA orthopedic progress notes dated in September 2006 
note the veteran's right knee patellar pain to be exquisite 
laterally, right quad strength to be weak, but right knee 
stability to be normal.

In light of the evidence of record, the Board determines that 
the veteran suffers from instability of the right knee, but 
that such instability more nearly approximates slight 
instability than moderate instability.  Accordingly, a rating 
in excess of 10 percent under Diagnostic Code 5257 is not 
warranted in this case.

Although the veteran may believe that her current rating does 
not adequately reflect her degree of disability, she is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
her disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).








ORDER

1.  Entitlement to service connection for left knee condition 
is granted.

2.  Entitlement to service connection for lower back 
condition is granted.

3.  Entitlement to an increased rating for internal 
derangement of the right knee, currently rated 10 percent 
disabling, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


